                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

CARMELITA HERMINIA TORRES,        :
                                  :
     Plaintiff,                   :
                                  :
     v.                           :        CASE NO.   3:17CV605(DFM)
                                  :
NANCY A. BERRYHILL,               :
ACTING COMMISSIONER OF            :
SOCIAL SECURITY,                  :
                                  :
     Defendant.                   :


                             RULING AND ORDER

     The plaintiff, Carmelita Herminia Torres, seeks judicial

review pursuant to 42 U.S.C. § 405(g) of a final decision by the

Commissioner   of   Social   Security    ("Commissioner")   denying   her

applications for social security disability insurance benefits and

supplemental security income.         The plaintiff asks the court to

reverse the Commissioner's decision or, alternatively, remand for

a rehearing.   (Doc. #19.)       The Commissioner, in turn, seeks an

order affirming the decision.         (Doc. #20.)   For the reasons set

forth below, the plaintiff's motion is granted and the defendant's

motion is denied.1

I.   Administrative Proceedings

     On April 4, 2013, the plaintiff filed applications alleging



     1The parties consented to the jurisdiction of a magistrate
judge and the case was transferred to the undersigned. (Doc. #15.)
that she had been disabled since October 1, 2012.        (R.2 at 174-

180.)   The plaintiff's applications were denied initially on June

3, 2013, and upon reconsideration.    She requested a hearing before

an Administrative Law Judge ("ALJ"). (R. at 110.)         On May 20,

2015, a hearing was held at which the plaintiff, represented by

counsel, testified. (R. at 24-63.)       On July 27, 2015, the ALJ

issued a decision denying the plaintiff’s claims.       (R. at 7-23.)

On February 22, 2017, the Appeals Council declined review, making

the ALJ's decision final. (R. at 1-4.)    This action followed.

II.   Standard of Review

      The court may reverse an ALJ's finding that a plaintiff is

not disabled only if the ALJ applied the incorrect legal standards

or if the decision is not supported by substantial evidence.

Brault v. Soc. Sec. Admin., 683 F.3d 443, 447 (2d Cir. 2012).       In

determining   whether   the   ALJ's   findings   "are   supported   by

substantial evidence, 'the reviewing court is required to examine

the entire record, including contradictory evidence and evidence

from which conflicting inferences can be drawn.'" Talavera v.

Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quoting Mongeur v.

Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983)). "Substantial evidence

is more than a mere scintilla. . . . It means such relevant evidence


      2Theadministrative record filed by the Commissioner shall be
referred to as "R."
                                 2
as    a    reasonable   mind     might   accept     as   adequate   to   support   a

conclusion." Brault, 683 F.3d at 447 (quotation marks and citations

omitted).

III. Statutory Framework

          The Commissioner of Social Security uses the following five-

step procedure to evaluate disability claims:

          First, the [Commissioner] considers whether the claimant
          is currently engaged in substantial gainful activity. If
          he is not, the [Commissioner] next considers whether the
          claimant has a "severe impairment" which significantly
          limits his physical or mental ability to do basic work
          activities. If the claimant suffers such an impairment,
          the third inquiry is whether, based solely on medical
          evidence, the claimant has an impairment which is listed
          in Appendix 1 of the regulations. If the claimant has
          such an impairment, the [Commissioner] will consider him
          disabled without considering vocational factors such as
          age, education, and work experience.... Assuming the
          claimant does not have a listed impairment, the fourth
          inquiry is whether, despite the claimant's severe
          impairment, he has the residual functional capacity to
          perform his past work. Finally, if the claimant is unable
          to perform his past work, the [Commissioner] then
          determines whether there is other work which the
          claimant could perform.

Rosa      v.   Callahan,   168    F.3d   72,   77   (2d   Cir.   1999)   (internal

alterations and citation omitted).

IV.       The ALJ's Decision

          Following the five-step evaluation process, at step one, the

ALJ found that the plaintiff had not engaged in substantial gainful

activity since her alleged onset date of October 1, 2012.                   (R. at

13.)       At step two, the ALJ concluded that the plaintiff had a
                                          3
severe impairment of seronegative rheumatoid arthritis. (Id.) The

ALJ    found   that    the    plaintiff's        hyperthyroidism,      torticollis,

cervical strain and endometriosis were not severe impairments

because    they       did    not     meet    the      twelve   month    “durational

requirement.”       As to the plaintiff's claims that she suffered from

lupus and Jaccoud’s arthritis, the ALJ stated that the record did

not reflect that she had been diagnosed with these impairments.

(R. at 13). The ALJ found that the plaintiff's depression was not

a severe medical impairment.

       At step three, the ALJ found that the plaintiff did not have

an    impairment,     either       alone    or   in   combination,     that   met   or

medically equaled one of the listed impairments in 20 C.F.R. Part

404, Subpart P, App’x 1.              (R. at 15.)        In particular, the ALJ

considered listing 14.09, inflammatory arthritis, and observed

that no treating or examining physician had provided any opinion

or suggested any findings to demonstrate that the severity of the

plaintiff’s impairment met or medically equaled the criterial of

this or any other listed impairment. (Id.)

       The ALJ next determined that the plaintiff had the residual




                                            4
functional capacity ("RFC")3 to perform medium work4 as defined in

20 C.F.R. § 404.1567(c) and § 416.967(c), except that she can

engage in frequent handling and fingering with the bilateral upper

extremities. (Id.)     The ALJ concluded that the plaintiff was

capable of performing her past relevant work as a warehouse worker

and a child care monitor. (R. at 17-19.) The ALJ also made

"alternative findings for step five to the sequential evaluation

process.” (R. at 18-19).    Specifically, she found that, given the

plaintiff’s    age,   education,   work   experience,   and   residual

functional capacity, there are other jobs that exist in significant

numbers in the national economy that the plaintiff can perform.

Accordingly, the ALJ concluded that the plaintiff was not disabled.



     3Residualfunctional capacity ("RFC") is an assessment of "the
claimant's ability to do sustained work-related physical and
mental activities in a work setting on a regular and continuing
basis. It is the most [the claimant] can still do despite [his or
her] limitations." 20 C.F.R. § 404.1545(a)(1).
     4Medium work "involves lifting no more than 50 pounds at a
time with frequent lifting or carrying of objects weighing up to
25 pounds." 20 C.F.R. §§ 404.1567(c); 416.967(c). "A full range
of medium work requires standing or walking, off and on, for a
total of approximately 6 hours in an 8–hour workday in order to
meet the requirements of frequent lifting or carrying objects
weighing up to 25 pounds. . . . . The considerable lifting required
for the full range of medium work usually requires frequent
bending-stooping [ ]. Flexibility of the knees as well as the torso
is important for this activity[.] ... In most medium jobs, being
on one's feet for most of the workday is critical." Staggers v.
Colvin, No. 3:14CV00717(SALM), 2015 WL 4751108, at *3–4 (D. Conn.
June 17, 2015) (quoting SSR 83–10, 1983 WL 31251, at *6 (S.S.A.
Jan. 1, 1983)).
                                 5
V.    Discussion

      The   plaintiff        argues     that      the   ALJ   erred    in   failing    to

adequately develop the record because she did not obtain medical

source statements regarding her functional limitations to support

her RFC determination.

      In opposition, the Commissioner asserts that remand is not

required because plaintiff's counsel should have provided any

additional        evidence       and   in   any    event,     the     record    contains

sufficient evidence from which the ALJ could assess the plaintiff’s

residual functional capacity.

      An    ALJ    in   a    social     security        benefits      hearing    has   an

affirmative obligation to develop the record adequately. See Rosa

v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).                   The "non-adversarial

nature of social security benefits proceedings dictates that the

obligation exists even when . . . the claimant is represented by

counsel."     Delgado       v.    Berryhill,       No.    3:17CV54(JCH),        2018   WL

1316198, at *6 (D. Conn. Mar. 14, 2018) (quotation marks and

citations omitted).          See Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.

1996) ("It is the rule in our circuit that 'the ALJ, unlike a judge

in a trial, must himself affirmatively develop the record' . . .

.")   An ALJ may not merely rely on raw data from the treating

physicians.         Downes v. Colvin, No. 14-CV-7147 (JLC), 2015 WL

4481088, at *15 (S.D.N.Y. July 22, 2015) (noting that raw data
                                             6
contained     in    notes     of    treating     physicians        is    not    sufficient

evidence to support a claimant’s RFC determination). "[A]n ALJ is

not qualified to assess a claimant's RFC on the basis of bare

medical findings, and as a result an ALJ's determination of RFC

without   a   medical       advisor's        assessment      is    not       supported     by

substantial evidence." Guarino v. Colvin, No. 1:14CV00598(MAT),

2016 WL 690818, at *2 (W.D.N.Y. Feb. 22, 2016). Record evidence is

only sufficient without medical source statements if the notes of

the   treating      physicians       express     his   or    her     views     as     to   the

plaintiff’s residual functional capacity or assess a claimant's

limitations.        See Tankisi v. Comm'r of Soc. Sec., 521 F. App'x 29,

34 (2d Cir. 2013) (declining to remand for failure to obtain

medical source opinions from treating physicians because their

comprehensive notes assess the plaintiff’s limitations).                            The need

to obtain medical source statements from a treating physician is

particularly acute because the regulations give the opinions of

treating physicians controlling weight so long as they are well

supported     by     medically        acceptable       clinical         and     laboratory

diagnostic     techniques          and     are   not   inconsistent            with    other

substantial        evidence    in    the    record.         DeLeon      v.    Colvin,      No.

3:15CV1106(JCH), 2016 WL 3211419, at *3 (D. Conn. June 6, 2016);

see also Lesterhuis v. Colvin, 805 F.3d 83, 88 (2d. Cir. 2015).

      As indicated, the ALJ found that the plaintiff was capable of
                                             7
frequently lifting and carrying up to 25 pounds.              However, the

medical record does not contain any clear and useful assessment

from   any   examining   medical   source   regarding   the    plaintiff’s

functional limitations or how those limitations affected her work-

related abilities on a function by function basis.             Hilsdorf v.

Comm’r Soc. Serv., 724 F. Supp.2d 330, 344 (E.D.N.Y. 2010); cf.

Hernandez v. Comm’r Soc. Sec. No. 13-cv-959 (GLS/ESH), 2015 W.L.

275819, at *2 (N.D.N.Y Jan. 22, 2015).         On this record, the ALJ

had a non-delegable duty to develop the record by obtaining such

opinion evidence and remand is warranted.        See, e.g., Wallace v.

Berryhill, No. 3:17CV672(RMS), 2018 WL 4253174, at *19 (D. Conn.

Sept. 6, 2018)("the record cannot be considered adequate to permit

an informed finding by the ALJ of the plaintiff's RFC, and remand

is warranted" where the record "do[es] not include assessments of

the plaintiff’s limitations from a treating physician"); Delgado

v. Berryhill, No. 3:17CV54(JCH), 2018 WL 1316198, at *10 (D. Conn.

Mar. 14, 2018)("the absence of a complete and reliable functional

assessment of [plaintiff's] physical limitations is an obvious gap

warranting remand").5

VI.    Conclusion

       For these reasons, the plaintiff's motion to reverse and/or


       5In
         light of the foregoing, the court need not discuss the
merits of the plaintiff’s other arguments.
                                8
remand the Commissioner's decision (doc. #19) is granted and the

defendant's motion to affirm the decision of the Commissioner (doc.

#20) is denied.

     SO ORDERED at Hartford, Connecticut this 29th day of March,

2019.

                                    _________/s/_________________
                                    Donna F. Martinez
                                    United States Magistrate Judge




                                9
